DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,995,409 to Watts.
Regarding claim 1, Watts teaches a cleaning apparatus for cleaning parts (Fig. 1, generally), the cleaning apparatus comprising: a housing (Fig. 1, part 10) defining a washing chamber, the washing chamber having an opening through which parts may be loaded and unloaded into and out of the washing chamber; a support cradle adapted to support components to be cleaned, the support cradle being located in the washing chamber (Fig. 2, part 40); a spray system adapted to direct a washing solution to clean a part in the washing chamber (Fig. 1, part 20), the spray system comprising a spray array, the spray array comprising a rotatable spray head, the spray head comprising a plurality of nozzles through which the washing solution is directed to clean the part in 
The claim language in claim 1, regarding “wherein the spray system is configured to position at least one nozzle at a first position and a second position, wherein the first position and second position are defined within first and second cavities, respectively, of a part to be cleaned” is regarded as intended use because Applicant claims the positioning of the nozzles relative to a part to be cleaned which Applicant is not claiming but rather the cleaning apparatus itself, does not add any further structural claim limitations to the claim language, and because the apparatus of Watts is capable of performing said intended use, the limitations of the claim are considered to be met.
Regarding claim 2, the claim language regarding “wherein the part comprises an engine block” is regarded as intended use, does not add further structural limitations to the claim, and because the apparatus of Watts is capable of performing said intended use, the limitations of the claim are considered to be met.
Regarding claim 3, Watts teaches wherein each nozzle comprises a substantially flat surface (Fig. 1, part 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,995,409 to Watts in view of U.S. Patent No. 2,307,363 to Dunham.
Regarding claim 4, Watts is relied upon as above in claim 1.  Watts does not teach wherein the closure comprises a collapsible lid.
Dunham teaches a washing device (Fig. 1, generally) comprising a collapsible lid (Fig. 1, part 20) all in order to achieve the predictable result of opening and closing the device.
Therefore, it would have been obvious to have modified the apparatus of Watts with the collapsible lid of Dunham all in order to achieve the predictable result of opening and closing the device.

Claims 5-6, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,995,409 to Watts in view of U.S. Patent No. 5,482,064 to Goddard.
Regarding claim 5, Watts teaches a cleaning apparatus for cleaning parts (Fig. 1, generally), the cleaning apparatus comprising: a housing (Fig. 1, part 10) defining a washing chamber, the washing chamber having an opening through which parts may be loaded and unloaded into and out of the washing chamber; a support cradle adapted to support components to be cleaned, the support cradle being located in the washing chamber (Fig. 2, part 40); a closure which provides controlled access to the washing chamber through the opening (Fig. 1, part 14), the closure being movable between a closed position to sealingly close the opening, and an open position to allow for loading and unloading of parts into and out of the washing chamber (Fig. 1, part 14, wherein 
However, this is merely an obvious rearrangement of parts that has not been shown to modify the operation of the device as evidenced by Goddard which teaches a cleaning apparatus for cleaning parts (Fig. 1, generally and col. 1, ll. 4-6) comprising a spray system operable to move from a retracted position to a cleaning position by being connected to a lid of the device thereof (Fig. 1, parts 8 and 6) all in order to achieve the predictable result of cleaning the part with fluid therefrom (col. 3, ll. 31-36).
Therefore it would have been obvious to have modified the cleaning apparatus of Watts with the spray system attached to the lid as in Goddard thereby moving the spray system from a retracted position to a cleaning position based upon the position of the lid all in order to achieve the predictable result of cleaning the part with fluid therefrom.
Regarding claims 5 and 6, the claim language regarding “wherein the spray arrays move relative to recesses or cavities in the part to clean the internal surface of those recesses or cavities“ and “wherein the part comprises an engine block” are statements regarded as intended use, do not add further structural limitations to the claim, and because the apparatus of Watts is capable of performing said intended use, the limitations of the claim are considered to be met.
Regarding claim 7, Watts in view of Goddard is relied upon as above in claim 5.  Watts teaches wherein each spray array comprises a rotatable spray head, and wherein the spray head comprises a plurality of nozzles through which the washing solution is directed to clean the part in the washing chamber (Fig. 1, part 20).
Regarding claim 10, Watts teaches a cleaning apparatus for cleaning parts (Fig. 1, generally), the cleaning apparatus comprising: a housing defining a washing chamber (Fig. 1, part 10), the washing chamber having an opening through which parts may be loaded/unloaded into and out of the washing chamber (Fig. 1, part 10); a support cradle adapted to support components to be cleaned, the support cradle being located in the washing chamber (Fig. 2, part 40); a spray system adapted to direct a washing solution to clean a part in the washing chamber (Fig. 1, part 20); a fluid supply system comprising a filtration system (Fig. 1, part 32) and a reservoir wherein the filtration system treats the washing solution before it passes into the reservoir (Fig. 1, parts 27 and 25), wherein the treated washing solution may be reused in the spray system; and a closure which provides controlled access to the washing chamber through the opening (Fig. 1, part 14), the closure being movable between a closed position to sealingly close the opening (Fig. 1, part 14), and an open position to allow for loading and unloading of parts into and out of the washing chamber (Fig. 1, part 14), wherein when in an open position the closure is supported in a position away from the opening such that the closure does not provide an obstruction to the opening (Fig. 1, part 14).  Watts does not teach that the spray system is coupled to the closure to thereby permit movement of the spray system with the closure.
However, this is merely an obvious rearrangement of parts that has not been shown to modify the operation of the device as evidenced by Goddard which teaches a cleaning apparatus for cleaning parts (Fig. 1, generally and col. 1, ll. 4-6) comprising a spray system is coupled to the closure to thereby permit movement of the spray system with the closure (Fig. 1, parts 8 and 6) all in order to achieve the predictable result of cleaning the part with fluid therefrom (col. 3, ll. 31-36).
Therefore it would have been obvious to have modified the cleaning apparatus of Watts with the spray system coupled to the closure to thereby permit movement of the spray system with the closure as in Goddard all in order to achieve the predictable result of cleaning the part with fluid therefrom.
Regarding claim 11, the claim language regarding “wherein the part comprises an engine block” is regarded as intended use, does not add further structural limitations to the claim, and because the apparatus of Watts is capable of performing said intended use, the limitations of the claim are considered to be met.
Regarding claim 12, Watts in view of Goddard is relied upon as above in claim 10.  Watts teaches wherein each spray array comprises a rotatable spray head, and wherein the spray head comprises a plurality of nozzles through which the washing solution is directed to clean the part in the washing chamber (Fig. 1, part 20).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,995,409 to Watts in view of U.S. Patent No. 5,482,064 to Goddard further in view of U.S. Patent Application Publication No 20080035184 to Wagner et al. (Wagner).
Regarding claims 8 and 13, Watts in view of Goddard is relied upon as above in claim 10.  Watts in view of Goddard does not teach wherein the spray head comprises at least one of piston seal and a magnetic brake for controlling rotation of the spray head.
Wagner teaches a cleaning nozzle (Fig. 2, generally) wherein an O-ring (piston seal, Fig. 2, part 112) which prevents the braking effect of other elements of the nozzle thereby controlling rotation of the spray head thereof (see paragraphs 37-39).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to have modified the nozzle of Watts in view of Goddard with the nozzle with O-ring configuration of Wagner all in order to achieve the predictable result of controlling rotation of the spray head thereof.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,995,409 to Watts in view of U.S. Patent No. 5,482,064 to Goddard further in view of U.S. Patent Application Publication No 20080035184 to Wagner et al. (Wagner) in view of U.S. Patent No. 2,307,363 to Dunham.
Regarding claim 9, Watts in view of Goddard further in view of Wagner is relied upon as above in claim 8.  Watts in view of Goddard does not teach wherein the closure comprises a collapsible lid.
Dunham teaches a washing device (Fig. 1, generally) comprising a collapsible lid (Fig. 1, part 20) all in order to achieve the predictable result of opening and closing the device.
Therefore, it would have been obvious to have modified the apparatus of Watts in view of Goddard further in view of Wagner with the collapsible lid of Dunham all in order to achieve the predictable result of opening and closing the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,995,409 to Watts in view of U.S. Patent No. 5,482,064 to Goddard further in view of U.S. Patent No. 2,307,363 to Dunham.
Regarding claim 14, Watts in view of Goddard is relied upon as above in claim 10.  Watts in view of Goddard does not teach wherein the closure comprises a collapsible lid.
Dunham teaches a washing device (Fig. 1, generally) comprising a collapsible lid (Fig. 1, part 20) all in order to achieve the predictable result of opening and closing the device.
Therefore, it would have been obvious to have modified the apparatus of Watts in view of Goddard with the collapsible lid of Dunham all in order to achieve the predictable result of opening and closing the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711